DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	This Office Action is in response to the Arguments/Remarks filed 1/5/22. Claims 1-3 and 6-8 are pending.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with William McClellan (29,409) on 3/16/22.
The application has been amended as follows: 

Delete claim 1 and replace with:
1. 	A signal processing device comprising:
processing circuitry configured to:
add input signals of audio of two channels to generate an addition signal;
correct the addition signal by performing convolution of the addition signal and a correction characteristic, so as to compensate for an amplitude characteristic of a head related impulse response (HRIR);
perform convolution of the corrected addition signal and the HRIR in a center direction to generate a center convolution signal;
perform convolution of each of the input signals and a binaural room impulse response (BRIR) to generate respective input convolution signals; and


Delete claim 7 and replace with:
7.	A signal processing method comprising:
adding input signals of audio of two channels to generate an addition signal;
correcting the addition signal by performing convolution of the addition signal and a correction characteristic, so as to compensate for an amplitude characteristic of a head related impulse response (HRIR);
performing convolution of the corrected addition signal and the HRIR in a center direction to generate a center convolution signal;
performing convolution of each of the input signals and a binaural room impulse response (BRIR) to generate respective input convolution signals; and
adding the center convolution signal and each of the input convolution signals to generate respective output signals.

Delete claim 8 and replace with:
8.	A non-transitory computer readable medium storing instructions that, when executed by processing circuitry, perform a signal processing method comprising:
adding input signals of audio of two channels to generate an addition signal;
correcting the addition signal by performing convolution of the addition signal and a correction characteristic, so as to compensate for an amplitude characteristic of a head related impulse response (HRIR);
performing convolution of the corrected addition signal and the HRIR in a center direction to generate a center convolution signal;

adding the center convolution signal and each of the input convolution signals to generate respective output signals.

Response to Arguments
Applicant’s arguments, see p. 7 of Remarks filed 1/5/22, with respect to claims 1-3 and 6-8 have been fully considered and are persuasive.  The 35 USC 112(b), 101, and 103 rejections of claims 1-3 and 6-8 have been withdrawn. 

Allowable Subject Matter
Claims 1-3 and 6-8 are allowed.
The following is an examiner’s statement of reasons for allowance: The closest prior art of record does not expressly disclose or fairly suggest “correct the addition signal by performing convolution of the addition signal and a correction characteristic, so as to compensate for an amplitude characteristic of a head related impulse response (HRIR),” as in claim 1 and similarly in claims 7 and 8, or “a room impulse response (RIR) included in the BRIR is adjusted so that more indirect sounds for which a L input signal of a left (L) channel out of the input signals is a sound source arrive from a left side than a case where only the input convolution signal is used as the output signal, and more indirect sounds for which a R input signal of a right (R) channel out of the input signals is a sound source arrive from a right side than a case where only the input convolution signal is used as the output signal,” as in claim 6.
The combination of the above feature with the other elements of the claims would not have been obvious to a person of ordinary skill in the art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES K MOONEY whose telephone number is (571)272-2412. The examiner can normally be reached Monday-Friday, 8:30-4:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivian Chin can be reached on (571) 272-7848. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JAMES K MOONEY/Primary Examiner, Art Unit 2654